Luke, J.
While the evidence, which is entirely circumstantial, raises a grave suspicion of the defendant’s guilt, it does not exclude every other reasonable hypothesis than that of his guilt; and for this reason alone the judgment overruling his motion for a new trial is reversed.

Judgment reversed.


Broyles, O. J., concurs. Bloodworth, J., dissents.

Strozier & Gower, G. L. Harris, for plaintiff in error, cited:
Long v. State, 5 Ga. App. 176; Mathis v. State, 30 Ga. App. 10; 32 Ga. App. 542; Weems v. State, 84 Ga. 461.
T. Hoyt Davis, solicitor-general, contra.